Case 3:18-cv-00017-NKM-JCH Document 395 Filed 06/28/21 Page 1 of 9 Pageid#: 6587




                          IN THE UNITED STATES DISTRICT
                         COURT FOR THE WESTERN DISTRICT
                          OF VIRGINIACHARLOTTESVILLE
                                     DIVISION


  BRENNAN M. GILMORE,

        Plaintiff,

  v.                                   No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                Defendants.



         DEFENDANT JAMES HOFT’S SURRESPONSE IN OPPOSITION TO
        THIRD PARTY MEDIA MOVANTS’ TO QUASH SUBPOENA (Dkt. #365)
Case 3:18-cv-00017-NKM-JCH Document 395 Filed 06/28/21 Page 2 of 9 Pageid#: 6588



          Movants WVIR-TV, WSLS-TV, WRC-TV, Ashley Curtis, and Julie Carey (collectively

 “Media Movants” or “Movants”), like nearly all other third parties Hoft has subpoenaed in this

 case, refuse to produce any records – whatsoever – and claim sacrosanct privileges behind which

 to hide. Notably, Movants are not the only ones with First Amendment rights – Hoft, too, has

 rights. Movants ask the Court to quash Hoft’s subpoenas because:1 (1) he is engaging in an

 irrelevant ‘fishing expedition’; (2) the sought records/materials are available elsewhere; and (3)

 even if relevant, Hoft has no compelling interest in the materials. Movants are wrong because the

 records are: (a) relevant; (b) not available elsewhere; and (c) because Hoft’s Constitutional rights

 are his compelling interest in the evidence.

          The chief records sought are not only (i) the Helicopter Footage – which has not been made

 available to the public outside of James Fields’ state trial Charlottesville Circuit Court – but also

 (ii) Movant’s records and testimony describing communications from a governmental leaker to

 the press. Many of Hoft’s First Amendment defenses to Plaintiff’s allegations hinge on whether

 or not public officials colluded with the press to skew public opinion of the events surrounding the

 Unite the Right Rally (UTR). See discussion, infra. Evidence of such collusion continuing

 through the coverage of the James Fields trial, and efforts by public officials to illegally leak2 the

 Helicopter Footage, are directly relevant to showing a pattern and practice of government-media

 collusion.



 1
   Movants also offer plenty of colorful comments insulting Hoft’s litigation strategy.
 2
   Virginia law prohibits the leaking of materials from ongoing criminal investigations until after they are fully
 adjudicated. See, for e.g., VA Code Ann. § 52-8.3. Fields’ state sentencing hearing was held on July 15, 2019. See
 Exhibit 1, p. 1. However, Fields’ sentencing wasn’t finally determined or imposed until November 8, 2019. Id., at
 p. 3 (noting that defendant Fields was advised by the court of his right to appeal within thirty (30) days). And this is
 confirmed by Fields’ filing of a Notice of Appeal less than thirty (30) days later on December 5, 2019. See Exhibit
 2, at p.1. Movants published their video journalism pieces on or about July 17, 2019. See, for e.g., WRC news report
 at https://archive.ph/BCd74 (published July 17, 2019); see also WSLS news report at
 https://archive.ph/yCITC#selection-1543.18-1543.114 (published July 17, 2019). And this publication occurred
 before Fields’ final adjudication.
                                                                                                                       2
Case 3:18-cv-00017-NKM-JCH Document 395 Filed 06/28/21 Page 3 of 9 Pageid#: 6589



           Given the centrality of the question of a media-government conspiracy to Plaintiff’s claims

 and Hoft’s defenses, if the Court is inclined to quash this subpoena, then every other media

 subpoena will be quashed in this case using similar arguments, and Hoft’s ability to avail himself

 of a First Amendment defense will be foreclosed … because of the First Amendment. Plaintiff

 too, stands to lose – Plaintiff has the burden of proving the material falsity of the context of the

 statements he alleges, including the sting. Without such subpoenas, how can Hoft or Gilmore

 reasonably meet their burdens, much less prevail?

           Not only has Hoft tried to obtain these materials from others sources (they have all flatly

 refused), but one or more of these sources appear to have violated the law and have no incentive

 to provide truthful testimony on the matter – assuming they would indeed comment other than to

 cite a Fifth Amendment privilege against self-incrimination. Journalists, however, are protected

 by Bartnicki v. Vopper, 532 U.S. 514 (2001)3 in this regard, no Fifth Amendment privilege would

 apply, and the credibility of their testimony would be much more reliable. So far, notwithstanding

 the instant Motion to Quash, this is the only source available to Hoft.

           Ironically, at the same time Movants claim Hoft can go elsewhere, Movants chastise Hoft

 for having sent out a number of subpoenas, to do just that. How else is Hoft supposed to find the

 leaker, given Movants’ intractability and refusal to provide any information to Hoft that would

 credibly cast doubt upon Hoft’s belief that the footage was in fact leaked? Hoft has little choice

 but to proceed in this manner, even though Movants possess the sought information.

           On or about December 14, 2017, at Fields’ preliminary hearing, Commonwealth Attorney

 Joseph Platania introduced the Helicopter Footage for the purposes of the hearing – during which

 portions of the video could be seen in open court. See Exhibit 3, at p. 1-3. Platania then removed



 3
     But see, VA Code Ann. § 18.2-462.A, Compounding and Misprision.
                                                                                                    3
Case 3:18-cv-00017-NKM-JCH Document 395 Filed 06/28/21 Page 4 of 9 Pageid#: 6590



 it from the public record. Id. During the summer of 2018, a member of the public Intervenor

 argued – vigorously and quite convincingly – to return the Helicopter Footage to the public record.

 Id., passim. Remarkably, Platania, the prosecutor who opposed Fields’ multiple Motions to

 Change Venue, opposed this, arguing that it would jeopardize Fields’ Sixth Amendment Right to

 a fair trial. Id., passim. Judge Moore denied the Intervenor’s bid to have the video returned to the

 record, and the public did not have any access to the footage until Fields’ trial, where Judge Moore

 only permitted members of the public to view the footage in the Clerk’s Office, during the trial.

 See Exhibit 4. Judge Moore ordered the Clerk not to permit dissemination of the Helicopter

 Footage outside of those constraints. Id. Hoft subpoenaed the footage from the Clerk, and she

 refused to produce it, citing to the Circuit Court’s Order. Decl. of John C. Burns, Esq., at p. 1.

        Hoft also sought the same footage from the Virginia State Police, Joseph Platania, the

 Office of the Commonwealth Attorney for the City of Charlottesville, the City of Charlottesville,

 the Governor of the Commonwealth of Virginia, as well as other third parties. Id. ALL have

 refused to produce any records at all, let alone the footage or information related to its leak to the

 press. Id.

        Movants say they have spoken with the Assistant U.S. Attorney Chris Kavanaugh, one of

 the prosecutors who prosecuted Fields in federal court. Dkt. #365, at p. 5. Kavanaugh “confirmed

 that the referenced [Helicopter Footage] … was publicly filed not only in the federal hate crimes

 prosecution but also in the state murder prosecution.” Id. As discussed above, Charlottesville

 Circuit Court has not and will not permit the footage to be disseminated to the public, so it is not

 available there. Moreover, Hoft subpoenaed Mr. Kavanaugh, and he categorically refused to turn

 over the footage – as has the U.S. Department of Justice. Decl. of John C. Burns, esq., at p. 1.

 Even were some other source for the footage available, this would not provide evidence of a


                                                                                                      4
Case 3:18-cv-00017-NKM-JCH Document 395 Filed 06/28/21 Page 5 of 9 Pageid#: 6591



 leak/collusion; which evidence, as stated previously, can only credibly come from Movants.

        Further Argument: The Helicopter Footage and Evidence Surrounding
        its Acquisition by Movants Is Relevant, and Hoft Has a Compelling
        Interest in This Evidence.

        Movants assert that Hoft mischaracterizes Plaintiff’s allegations, and that the subpoenas to

 Movants are irrelevant, not compelling, and therefore impermissible. Movants are mistaken.

        This Court has stated that Plaintiff alleges that Hoft and the other defendants alleged that

 Plaintiff was a “deep state operative who conspired to orchestrate violence in Charlottesville for

 political purposes.” Gilmore v. Jones, 370 F. Supp. 3d 630, 642 (W.D. Va. Mar. 29, 2019).

 Plaintiff incorporated ALL of the factual allegations of his FAC into Count One against Hoft, et

 al. FAC (Dkt. #29), at p. 79. Plaintiff makes a large number of general and specific allegations

 in his complaint, but these can be distilled into a non-comprehensive list. See Figure 1 below.

 Specifically, Plaintiff alleges, among other things (FAC, at listed paragraphs, emphasis added):

        67.     Through statements such as “[t]he media knows exactly who he is yet played it off
                like a casual observer,” and “it looks like the State Department was involved in
                Charlottesville and is trying to cover it up,” and by describing Mr. Gilmore’s
                presence at and later description of the events in Charlottesville as proving
                how “the Deep State is working with the liberal media to shape narrative and
                fool the American people,” Hoft implies a number of assertions of fact that are
                provably false: 1) that the State Department organized the Charlottesville rioting
                and/or attack; 2) that Mr. Gilmore participated in the State Department’s planning
                of the Charlottesville riots and/or attack; 3) that the State Department conspired to
                conceal these facts by removing information about Mr. Gilmore from a number of
                internet sources; 4) that media outlets were involved in the conspiracy because they
                knew Mr. Gilmore was a State Department employee; 5) that the media
                characterized Mr. Gilmore as a casual observer because they were working in
                concert with Mr. Gilmore, the State Department, and other government
                agencies to cover up their involvement in the conspiracy; and 6) that all of
                these conspirators worked together to deceive the public about what happened
                in Charlottesville that day.
                                                  ***
        70.     By both stating and insinuating that Mr. Gilmore was an accomplice to a
                government plot to stage a violent riot and/or attack that killed and injured
                individuals in Charlottesville, and cover it up, Hoft falsely brands Mr. Gilmore
                as a criminal, a fraud, and an accessory to murder.

                                                                                                    5
Case 3:18-cv-00017-NKM-JCH Document 395 Filed 06/28/21 Page 6 of 9 Pageid#: 6592




                                                 ***
        80.     After the attack in Charlottesville, Defendant Hoft used the factually inaccurate
                screenshots from Reddit to invent a nefarious role and identity for Mr. Gilmore in
                order to promote this preconceived narrative: that the violence in Charlottesville
                was a creation of the “Deep State,” that Mr. Gilmore was a central
                accomplice to that effort, and that the media was working with the “Deep
                State” to cover up their role in Charlottesville and deceive the American
                public.

        Gilmore’s allegations are very general: that Hoft said Gilmore was a member of the “deep

 state” and worked with the State Department and other government agencies” to “stage a violent

 riot and/or attack that killed and injured individuals in Charlottesville, and cover[ed] it up,” that

 the “violence in Charlottesville was a creation of the ‘Deep State,’ that “Mr. Gilmore was a central

 accomplice to that effort, and that the media was working with the ‘Deep State’ to cover up their

 role in Charlottesville and deceive the American public.” Id., at pars. 67,70,80.

        Movants admit Plaintiff alleges that “[t]he media characterized Mr. Gilmore as a casual

 observer because they were working in concert with Mr. Gilmore, the State Department, and other

 government agencies to cover up their involvement in the conspiracy; and [t]hat all of these

 conspirators worked together to deceive the public about what happened in Charlottesville

 [at the Unite the Right rally].” Motion, Dkt. #365, at p. 2 (emphasis added).

  Allegation Category                       Page or Paragraph
  There was no public-private          Page 2; Par. 30, 31, 32, 33, 34, 35, 36, 38, 42, 43, 46,
  conspiracy surrounding the UTR       47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79,
                                       80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                       129, 144, 145, 208, 214, 239
  Gilmore was not part of any public-  Page 2; Par. 27, 30, 31, 32, 33, 34, 35, 36, 38, 42, 43,
  private conspiracy surrounding the   46, 47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70,
  UTR                                  79, 80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                       129, 144, 145, 208, 214, 239
  Media involvement was purely         Page 2; Par. 31, 32, 35, 36, 38, 42, 43, 46, 47, 48, 49,
  organic and not staged, scripted, or 50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79, 80, 83, 84,
  message coordinated to skew coverage 85, 91, 94, 101, 105, 126, 129, 144, 145
  Fields’ car crash was deliberate     Page 1, 2, 62 (Tweet of Gilmore); Par. 29, 30, 31, 34,
  terrorism                            38, 43, 49, 62, 120, 160 n. 74
                                                                                                    6
Case 3:18-cv-00017-NKM-JCH Document 395 Filed 06/28/21 Page 7 of 9 Pageid#: 6593



  Gilmore told the truth in his numerous     Page 2, 3; Par. 31, 32, 34
  interviews
  Defendants are propagandists, while        Page 2, 3; Par. Passim.
  facts as presented by Plaintiff are
  objectively true
  UTR Pro-Lee consisted exclusively of       25, 26, 145, and implicit throughout.
  bigots
  Defendants are grotesque bigots            Page 2, 3; Par. Passim.
 Figure 1.

                     Hoft’s Constitutional rights are his compelling interest.

        Hoft’s First Amendment Truth defense does not require that he prove the literal truth of his

 alleged specific statements or their general ‘sting’ or context. § 5:22. Substantial truth test:

 generalized defamatory charges, 1 Law of Defamation § 5:22 (2d ed.) (emphasis added) (citing to

 Prosser and Keeton on Torts § 116, at 841 (5th ed. 1984), and Restatement (Second) of Torts, §

 581A, comment c). If Hoft proves substantial truth, Plaintiff loses. Cf., id. Were Hoft to adduce

 evidence that Plaintiff was part of a conspiracy to instigate violence and/or manipulate the public’s

 perception of public and private events surrounding the Unite the Right Rally, Hoft would be

 entitled to submit this evidence to the jury. It is for the jury alone to decide falsity. But, even

 short of trial, in discovery, Hoft is entitled to seek evidence reasonably calculated to lead to the

 discovery of admissible evidence. In seeking evidence of leaks and collusion Hoft does just this.

        Hoft filed a Motion to Dismiss, and this Court already decided that the statements as pled

 by Plaintiff were actionable defamation. Gilmore v. Jones, 370 F. Supp. 3d 630 (W.D. Va. Mar.

 29, 2019). The Court also refused to dismiss this suit. Id. Hoft has been forced by Plaintiff and

 the United States Government into this judicial process in which he stands to lose his property.

 Hoft is entitled to make his case or else he is robbed of due process rights and, with them, his First

 Amendment rights as well.

        Every civil plaintiff – including Gilmore – has a 5th and 14th Amendment property interest


                                                                                                     7
Case 3:18-cv-00017-NKM-JCH Document 395 Filed 06/28/21 Page 8 of 9 Pageid#: 6594



 in his cause of action. Logan v. Zimmerman Brush Co., 455 U.S. 422, 428 (1982) (considering it

 “settled” that “a cause of action is a species of property”). Unlike a criminal prosecution, in which

 the government brings a criminal complaint ostensibly for the purpose of public safety, a civil suit

 is normally brought by private actors who are using the awesome power of the Courts as a means

 to physically force another citizen to part with his property. A mere complaint is not enough,

 standing on its own, to provide courts with assurances of the veracity of the claim.4 Just as a civil

 plaintiff has a property interest in his cause of action, so too does a defendant in an adequate

 opportunity to defend against plaintiff’s claim. Were this not the case, a plaintiff would effectively

 have a constitutionally protected means of harassing defendants. What’s more, as this suit attack’s

 Hoft’s speech as a citizen and a journalist, the suit is a direct challenge to his Freedom of Speech.

 Without an adequate ability to conduct discovery which directly relates to Plaintiff’s stated

 allegations – upheld as valid, actionable defamation by this Court, no less – Hoft risks losing not

 only his property interest in his financial property, but also his First Amendment interest in his

 speech. It is logically and jurisprudentially absurd to suggest that a plaintiff has a Constitutional

 property interest in a civil cause of action, but that a defendant lacks a property interest in his

 defense to such action – in which he stands to lose property. The Federal Rules may trace the

 contours and scope of Hoft’s Constitutional rights to discovery, but there can be no doubt but that

 he has such Constitutional rights; in this specific case, by virtue of the First, Fifth, and Fourteenth

 Amendments. What more compelling interest must Hoft show

 DATED: June 28, 2021.




 4
   Cf., Hickman v. Taylor, 329 U.S. 495, 501 n.2 (1947) (“The great weakness of pleading as a means for developing
 and presenting issues of fact for trial lay in its total lack of any means for testing the factual basis for the pleader's
 allegations and denials”) (internal quotations and citations omitted).
                                                                                                                          8
Case 3:18-cv-00017-NKM-JCH Document 395 Filed 06/28/21 Page 9 of 9 Pageid#: 6595




                                                        Respectfully submitted,



                                                By:     /s/ John C. Burns
                                                        John C. Burns, admitted pro hac vice
                                                        BURNS LAW FIRM
                                                        P.O. Box 191250
                                                        Saint Louis, MO 63119
                                                        Tel: (314) 329-5040
                                                        Fax: (314) 282-8136
                                                        TBLF@PM.ME

                                                        Timothy B. Hyland
                                                        Virginia Bar No. 31163
                                                        HYLAND LAW PLLC
                                                        1818 Library Street, Ste. 500
                                                        Reston, VA 20190
                                                        (703) 956-3548 (Tel.)
                                                        (703) 935-0349 (Fax)




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of June, 2021, a true and accurate copy of the foregoing

 was served on all parties of record via the Court’s ECF System.


                                                               /s/ John C. Burns




                                                                                                     9
